Citation Nr: 1433668	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  01-02 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disability. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1973. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied a petition to reopen service connection for a psychiatric disability, then claimed as schizophrenia. 

In June 2005, a Travel Board hearing was held before a Veterans Law Judge (VLJ).  

A November 2005 Board decision reopened the Veteran's claim, but denied service connection for a psychiatric disability on the merits. The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a September 2007 Joint Motion for Remand (JMR) and Court Order, the Board decision was partially vacated and remanded for compliance with instructions in the JMR.  The Board has since issued remands of its own accord in August 2009, November 2011, and November 2012.

Previously, the Veteran was represented by attorney Mark R. Lippman.  In a September 2010 letter, the Veteran indicated that he had revoked the power of attorney.  He has not appointed another representative.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VLJ who conducted the June 2005 Travel Board hearing has retired.  The Veteran was informed in a June 2014 letter that he would be afforded a new hearing under 38 U.S.C.A. § 20 .717 (2013).  In July 2014, the Veteran submitted a request for a Travel Board hearing at his local RO.  That same month, he requested that the hearing be conducted in Fayetteville, Arkansas.  The Board notes that the Veteran has moved to West Fork, Arkansas.  The case must be remanded to the Montgomery, Alabama RO so that jurisdiction can be transferred to the North Little Rock, Arkansas RO.  The Veteran should then be afforded the opportunity to testify at a hearing before the Board at the RO or if feasible by videoconference in Fayetteville, Arkansas.

Accordingly, the case is REMANDED for the following action:

The North Little Rock, Arkansas RO should schedule the Veteran for a Board videoconference hearing in Fayetteville, Arkansas (only if the logistical capability exists) or before a VLJ at the RO and provide appropriate notification to the Veteran.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

